             Case 1:18-cr-04175-WJ Document 42 Filed 10/15/19 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                         )
                                                  )
                 Plaintiff,                       )      Cr. No. 18-04175 WJ
                                                  )
       vs.                                        )
                                                  )
JAMES CAREY,                                      )
                                                  )
                 Defendant.                       )



                    OPPOSED MOTION FOR ENLARGEMENT OF TIME
                            TO REQUEST RESTITUTION

       The United States respectfully requests that the Court enlarge the timeframe for the

United States to submit a restitution request. In support of this motion, the United States provides

the following:

       1.        On December 19, 2018, a federal grand jury returned an indictment alleging two

counts of Production of a Visual Depiction of a Minor Engaging in Sexually Explicit Conduct, in

violation of 18 U.S.C. §§ 2251(a), (e), and 2256, and one count of Possession of Visual

Depictions of Minors Engaging in Sexually Explicit Conduct, in violation of 18 U.S.C. §§

2252A(a)(5)(B). Doc. 2.

       2.        On June 12, 2019, Defendant entered a guilty plea, pursuant to Fed. R. Crim. P.

11(c)(1)(C), stipulating to a sentencing range of 17 to 25 years’ incarceration. Doc. 27. As part of

the plea agreement, the United States agreed to dismiss Count 3. Id.

       3.        Defendant appeared for sentencing on September 16, 2019. The Court imposed a

sentence of 25 years’ incarceration, followed by 20 years of supervised release. Following the



                                                 1
            Case 1:18-cr-04175-WJ Document 42 Filed 10/15/19 Page 2 of 2




United States request, the Court authorized a 30-day extension in order for the parties to finalize

restitution. The 30-day deadline would fall on October 16, 2019.

       4.      Title 18 U.S.C. § 3664(d)(5) allows for a 90-day extension to address the question

of restitution. However, the 90-day timeframe may be extended. United States v. Dolan, 571

F.3d 1022 (10th Cir. 2009) (the 90-day deadline is “not a jurisdictional limit on the district

court’s authority to order restitution”). As such, the United States requests that the Court enlarge

the current 30-day extension by 60 days, for a total of 90 days.

       5.      The United States requires additional time to obtain restitution documentation

from the victims. Further, the United States requires additional time to conduct thorough

research regarding the economic impacts of child sexual abuse and exploitation offenses.

       6.      The United States understands that defense counsel will be filing a motion to

withdraw from the case. See Doc. 40. However, undersigned counsel previously sought defense

counsel’s position on this motion and learned that Defendant is opposed to the relief sought.

                                                      Respectfully submitted,

                                                      JOHN C. ANDERSON
                                                      United States Attorney

                                                      Electronically filed October 15, 2019
                                                      SARAH J. MEASE
                                                      Assistant United States Attorney
                                                      P.O. Box 607
                                                      Albuquerque, NM 87103
                                                      (505) 346-7274

I HEREBY CERTIFY that the foregoing pleading
was electronically filed, which caused counsel
of record to be served by electronic means.

/S/
SARAH J. MEASE
Assistant United States Attorney



                                                 2
